Citation Nr: 1819059	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-06 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent prior to September 25, 2013, for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities prior to September 25, 2013, or due solely to a single service-connected disability, other than PTSD, thereafter.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and P.W.

ATTORNEY FOR THE BOARD

Jonathan M. Estes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2015, the Veteran and P.W. testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  

In June 2016, the Board remanded the case for additional development and it now returns for further appellate review.  

During the course of the appeal, in a March 2017 rating decision, the Agency of Original Jurisdiction (AOJ) increased the Veteran's rating for PTSD to 100 percent effective September 25, 2013. However, as the Veteran is presumed to seek the maximum available benefit for a disability, and a higher rating for PTSD remains available for the appeal period prior to September 25, 2013, such claim remains viable on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Furthermore, with regard to the issue of entitlement to a TDIU, as the Board had assumed jurisdiction over a TDIU claim as part and parcel of the Veteran's claim for an increased rating for his PTSD, which stems from September 16, 2010, the Board has considered whether a TDIU based on all of his service-connected disabilities is warranted prior to September 25, 2013, and whether a TDIU based on solely on a single service-connected disability, other than PTSD, is warranted thereafter.  See Rice v. Shinseki, 22 Vet. App. 447, 452 (2009); Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280 (2008).  Therefore, such issue has been characterized as shown on the title page of this decision.


FINDINGS OF FACT

1.  For the appeal period prior to September 25, 2013, the Veteran's PTSD manifested by symptomatology resulting in occupational and social impairment with deficiencies in most areas, without more severe manifestations that more nearly approximate total occupational and social impairment.

2.  For the appeal period prior to September 25, 2013, the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation.

3.  As of September 25, 2013, no single service-connected disability, other than PTSD, rendered the Veteran unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  For the appeal period prior to September 25, 2013, the criteria for an initial rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  For the appeal period prior to September 25, 2013, the criteria for a TDIU are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).

3.  As of September 25, 2013, the criteria for a TDIU due solely to a single service-connected disability, other than PTSD, are not met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Further, neither the Veteran nor his representative has alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Initial Rating Claim

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  All reasonable doubt will be resolved in the claimant's favor.  38 C.F.R. § 4.3.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for PTSD was established by a June 2011 rating decision that assigned an initial rating of 30 percent, effective September 16, 2010.  The AOJ subsequently increased the Veteran's rating to 70 percent in a December 2013 rating decision, effective September 25, 2013.  In a March 2017 rating decision, the AOJ further increased the Veteran's rating to 100 percent, effective September 25, 2013.  The Veteran contends that he is entitled to a higher initial rating prior to September 25, 2013, because he believes that his PTSD symptoms were more severe than as reflected by the currently assigned rating.

The Veteran's service-connected PTSD is evaluated under the criteria of DC 9411, which provides that such disability is evaluated pursuant to the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The United States Court of Appeals for the Federal Circuit has held that the evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-117 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms, but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation...requires an ultimate factual conclusion as to the Veteran's level of impairment in most areas."  Vazquez-Claudio, 713 F.3d at 117-118; 38 C.F.R. § 4.130, DC 9411.

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).

The Board notes that the revised DSM-5, which, among other things, eliminates GAF scores, applies to appeals certified to the Board after August 4, 2014, as is the case here.  See 79 Fed. Reg. 45, 093 (Aug, 4, 2014).  Consequently, the Board will not consider the previously assigned GAF scores in determining the outcome of this case.  See Golden v. Shulkin, No. 16-1208 (February 23, 2018).

Based on the evidence of record, the Board finds that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas since his September 2010 date of service connection, thus warranting a 70 percent rating for the appeal period prior to September 25, 2013, from which point the Veteran's PTSD is rated at 100 percent.

Specifically, the evidence indicates that, prior to September 25, 2013, the Veteran's PTSD symptoms resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: obsessional rituals which interfere with routine activities; difficulty in adapting to stressful circumstances (including work or a work like setting); impaired impulse control (such as unprovoked irritability with periods of violence); and an inability to establish and maintain effective relationships.

In this regard, the Veteran was afforded a VA examination in June 2011, the only examination conducted within the appeal period prior to September 25, 2013. At such time, he reported symptoms of insomnia, anger, social isolation, relationship problems, and nightmares.  The Veteran indicated that he was in a very supportive relationship and was very close with his mother, but otherwise did not report any close family relationships.  He further reported that he had trouble getting along with people, which led to physical altercations.  The Veteran also stated that he had trouble sleeping as he would get up multiple times a night to do perimeter checks of his house, was easily angered with a history of violent behavior and a tendency to hit the walls, and socially isolated himself because of his problems with social interaction and anger.   

Upon mental status examination, the examiner found the Veteran presented as very depressed.  He had a depressed mood and affect, difficulty concentrating, an exaggerated startle effect, hypervigilance, suspiciousness, irritability, was easily angered and had outbursts of anger and violence, and had panic attacks less than once a week.  However, his appearance, hygiene, behavior, communication, speech, judgment, abstract thinking, memory, and concentration were normal, and there was no delusions, hallucinations, or suicidal or homicidal ideation.  The examiner opined that the Veteran's psychiatric symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks.  In this regard, it was noted that the Veteran had problems with his temper and interacting with people, but maintained an effective family role function.

Thereafter, in September 2013, the Veteran underwent another VA examination.  At such time, the Veteran stated that he continues to enjoy a good relationship with his mother, and he was still in a long term relationships with the same significant other as previously, however he also stated he was more on edge, and he felt more angry and disrespected.  It was further reported that, while he had not worked in three years, he  was distant from most of his co-workers, interacted only on job-related issues, and always had difficulties dealing with management.

The examiner noted the Veteran had the following symptoms: depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss; disturbances with mood and motivation; difficulty in establishing and maintaining effective work and social relationships; difficulty adapting to stressful situations, including work or work like setting; inability to establish and maintain effective relationships; obsessional rituals which interfere with routine activities; impaired impulse control such as unprovoked irritability with periods of violence; and neglect of personal appearance and hygiene.  The examiner opined that the Veteran's symptoms resulted in an occasional decrease in work efficiency and intermittent inability to perform occupational tasks.

The Veteran underwent another VA examination in August 2016.  The Veteran presented as very irritable and tense during the examination, but denied any suicidal or homicidal ideation.  He had the same symptoms as at the September 2013 examination, with the addition of a flattened affect and panic attacks occurring less than weekly.  At such time, the Veteran reported that he had to take a year of absence from work about five years previously because he was walking out on jobs repeatedly.  He indicated that the only reason he continued to receive jobs was because he was high on the seniority list and the union assisted him.  The Veteran reported that he had been retired for five years due to his interpersonal problems and impulsive behavior.  The examiner noted that, due to his symptoms, he would have occupational and social impairment with deficiencies in most areas.

The Board notes that the only examination conducted during the period currently on appeal is the June 2011 VA examination; however, the September 2013 and August 2016 VA examinations in concert with Veteran's treatment records and lay statements of record give the Board a more informed picture of the Veteran's symptoms during this period.     

In this regard, at his November 2015 Board hearing, the Veteran testified that the aforementioned VA examinations did not fully represent his symptoms and their effect on his daily life.  In this regard, he testified that he had to take early retirement because he just couldn't take people anymore.  After retirement, his symptoms worsened in that he was angry all the time, yelling at his significant other (now spouse), and punching holes in the walls frequently.  He avoided crowds, would get panic attacks, and had erratic sleep patterns because he would get up two to three time a night to do perimeter checks.  He also reported that, in the prior six months, he had become much more agitated, and around the same time he started becoming more forgetful, sometimes needing a reminder from his significant other as to what he was supposed to be doing. 

His significant other (now spouse) also testified that, after the Veteran retired, his symptoms got a lot worse; he almost seemed like two different people.  He would walk circles around the living room, just pacing.  He would have frequent outbursts of anger towards her, including yelling at her in public.  She testified that everyone has to be careful around him so not to trigger an outburst and she can't have anyone come to the house without his permission as it is a safe zone. 

Furthermore, the Veteran submitted statements from his treating psychologists and counselors.  These statements all support the findings noted in the August 2016 VA examination and the Veteran's contention that his PTSD was more severe prior to September 25, 2013, than his initial rating contemplated.  See January 2014 R.H., Psy.D. Letter (finding numerous symptoms as above as well as excessive panic and anxiety attacks, opining that the Veteran has been 100 percent disabled since 2010); December 2013 J.M. Letter (noting the Veteran's anger outbursts got worse after retirement until it got to the point where even he thought he might harm his significant other).  Finally, the Veteran submitted a June 2011 letter from his treating physician that explained the Veteran had difficulties commenting on his symptoms and would minimize them, which would explain the seemingly inconsistent mild symptoms from his June 2011 VA examination.

Therefore, while the June 2011 VA examination revealed a finding that the Veteran's PTSD resulted in occupational and social impairment with an occasional decrease in work efficiency, the remainder of the evidence of record suggest that his PTSD was more severe and resulted in occupational and social impairment with deficiencies in most areas.  Specifically, the Veteran's subsequent VA examinations (which, while conducted during the period in which a 100 percent rating was assigned, speaks to the severity of his PTSD during the earlier period), statements from his treatment providers, and lay statements show that the Veteran's impaired impulse control, namely his irritability and angry outbursts that sometimes resulted in violence, severely limited his social and occupational functioning.  In this regard, the Veteran's significant other (now spouse) testified to the fact that everyone had to be wary around him, including her, and that their relationship had been severely strained after his retirement, with her threatening to leave because his symptoms had worsened.  Her statements, along with the Veteran's testimony show that he struggles to maintain relationships even with those closest to him.  Furthermore, such statements are consistent with the Veteran's treatment providers' assessment of his PTSD during the period prior to September 25, 2013.  Finally, when presenting with much of the same symptoms reported during the relevant portion of the appeal period, the August 2016 VA examination conducted under the DSM-5 criteria found he had occupational and social impairment with deficiencies in most areas.  Therefore, the Board resolves all doubt in favor of the Veteran and finds that, for the appeal period prior to September 25, 2013, his PTSD resulted in occupational and social impairment with deficiencies in most areas, thus warranting an initial rating of 70 percent.

However, while the Board has considered whether a higher rating of 100 percent is warranted for the period prior to September 25, 2013, the Board finds that such is not warranted.  In this regard, the Veteran's PTSD was not manifested by any of the symptoms at the severity, frequency, or the duration contemplated by a 100 percent rating during the period prior to September 25, 2013. The Board acknowledges that the Veteran has experienced social and occupational impairment; however, such has not been total.  In particular, the Veteran reported that he maintained, albeit strained, relationships with his family, and he testified that he has a couple of friends and gym buddies.  

Therefore, given the frequency, severity, and duration of the Veteran's symptoms, the Board finds that his PTSD has been productive of no more than occupational and social impairment with deficiencies in most areas prior to September 25, 2013. Accordingly, a 70 percent rating, but no higher, is warranted prior to that date.

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected PTSD, and, as discussed above, has in fact awarded a higher initial rating for the period prior to September 25, 2013.  However, the Board finds that his symptomatology has otherwise been stable.  Therefore, assigning additional staged ratings for such disability is not warranted.

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record. Doucette v. Shulkin, 28 Vet. App. 366 (2017), (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The Board applied the benefit of the doubt doctrine in granting an initial rating of 70 percent for the Veteran's PTSD prior to September 25, 2013.  However, to the extent that an initial rating in excess of 70 percent is denied, the Board finds that the preponderance of the evidence is against such aspect of the claim and, therefore, such doctrine is not applicable.  38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7.


III. TDIU Claim

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability rating. 38 C.F.R. § 4.19.  There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a non-service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App.447, 452 (2009).  Therefore, when adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

By virtue of this decision, for the entire appeal period stemming from the Veteran's September 16, 2010, date of service connection for his disabilities to September 25, 2013, he has been service-connected for bilateral hearing loss (rated as 0 percent disabling); scar, left cheek (rated as 0 percent disabling); tinnitus (rated as 10 percent disabling); and PTSD (rated as 70 percent disabling).  His combined disability rating is 70 percent for such time period.  As such, the Veteran meets the schedular threshold criteria for consideration of a TDIU for the entire appeal period.  38 C.F.R. §§ 4.25, 4.16(a).  Additionally, upon review of the evidence, the Board finds that the Veteran's service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation for the entire appeal period prior to September 25, 2013.

Turning to his educational and work experience, the evidence of record indicates that the Veteran has multiple post-graduate degrees and worked as a driver in the film industry for thirty years.  See May 2015 Application for Increased Compensation Based on Unemployability; November 2015 Hearing Testimony.  The Veteran stopped working in May 2010 and received state disability, later obtaining disability through the Social Security Administration (SSA) for unrelated back disorders.  See August 2016 SSA Records. 

In addition to the findings discussed in the preceding section, at the June 2011 VA examination the Veteran reported he had fair relationships with his supervisors.  Further, the examiner noted he does not contend that his unemployment is primarily due to his PTSD. However, the Veteran was reported to minimize the effect his PTSD had on his daily life.

Additionally, of record is the January 2014 letter from R.H., a psychologist.  After conducting a mental examination of the Veteran, R.H. opined that the Veteran's PTSD rendered him 100 percent disabled since 2010.  Specifically, he stated that the Veteran's PTSD symptoms became so severe at that point that he was unable to work competently in any work setting.  

Further, the Veteran and his significant other (now spouse) reported that he had a history of trouble at his work, indicating that his PTSD was causing work problems long before he took early retirement.  See September 2011 P.W. Letter (stating the Veteran has had trouble at work for the past 38 years due to his inability to get along with people he worked with, he would constantly get bumped off shows and had to beg for work because no one wanted to associate with him); see also August 2016 VA Examination (the Veteran reported he was walking out on jobs repeatedly; he only got jobs because he was high on the seniority list and the union assisted him in doing so; he stopped working due to interpersonal problems and impulsive behavior).  Moreover, at the November 2015 Board hearing, the Veteran's significant other (now spouse) testified that, with his worsening symptoms since leaving work in 2010, he could not go back to his job, or any job that involved interacting with people.  She stated that he obtained his degrees and education in hope of becoming a teacher; however, his inability to interact with any other people completely precludes such a career.

The question of employability is ultimately a legal one, not a medical one.  The evidence, as described and discussed above, clearly shows that the Veteran is not able to maintain the type of employment consistent with his education and employment history due to his service-connected disabilities, specifically his PTSD.  In this regard, the Board finds the opinion of the above medical professionals, R.H. Psy.D. in particular, to be highly probative as they considered the full evidence of record, including lay statements, and clearly articulated how the Veteran's service-connected disabilities would hinder employment.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Additionally, the statements provided by the Veteran and his significant other (now spouse) as to the frequency and severity of his symptoms and their effects on his daily life, which they are competent to give, provide a complete picture as to the full effects of the Veteran's PTSD. See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Therefore, based on the analysis above and resolving all doubt in the Veteran's favor, the Board finds that his service-connected disabilities prevented him from securing or following substantially gainful employment for the entire appeal period prior to September 25, 2013.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102; Gilbert, supra. 

However, as of September 25, 2013, the evidence does not show that a single service-connected disability, other than PTSD, rendered the Veteran unable to secure or follow a substantially gainful occupation.  In this regard, at a March 2011 VA examination, the examiner found that the Veteran's usual occupational was not affected by his bilateral hearing loss and/or tinnitus.  Further, while a September 2013 VA examiner noted that the Veteran had to have people face him when they are talking to him due to his bilateral hearing loss and, when he experiences tinnitus, such overpowers any other noises, there is no indication that such disabilities, singularly, preclude employment.  Furthermore, a September 2013 VA examination revealed that the Veteran's scar of the left check did not impact his ability to work.  Consequently, as of September 25, 2013, no single service-connected disability, other than PTSD, rendered the Veteran unable to secure or follow a substantially gainful occupation.  Therefore, a TDIU as of such date based on a single service-connected disability other than PTSD is not warranted. In reaching such determination, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against such aspect of the Veteran's claim, it is inapplicable and the claim must be denied. Id.
  


ORDER

For the appeal period prior to September 25, 2013, an initial 70 percent rating, but no higher, for PTSD is granted, subject to the laws and regulations governing the payment of monetary awards.

For the appeal period prior to September 25, 2013, a TDIU is granted, subject to the laws and regulations governing the payment of monetary awards.

As of September 25, 2013, a TDIU due solely to a single service-connected disability, other than PTSD, is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


